Name: 85/389/EEC: Commission Decision of 15 July 1985 amending Council Decision 82/732/EEC as regards the list of establishments in Czechoslovakia approved for the purposes of importing fresh meat into the Community
 Type: Decision_ENTSCHEID
 Subject Matter: agri-foodstuffs;  animal product;  health
 Date Published: 1985-08-22

 Avis juridique important|31985D038985/389/EEC: Commission Decision of 15 July 1985 amending Council Decision 82/732/EEC as regards the list of establishments in Czechoslovakia approved for the purposes of importing fresh meat into the Community Official Journal L 224 , 22/08/1985 P. 0034 - 0036 Spanish special edition: Chapter 03 Volume 37 P. 0073 Portuguese special edition Chapter 03 Volume 37 P. 0073 *****COMMISSION DECISION of 15 July 1985 amending Council Decision 82/732/EEC as regards the list of establishments in Czechoslovakia approved for the purposes of importing fresh meat into the Community (85/389/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Directive 83/91/EEC (2), and in particular Articles 4 (1), and 18 (1) thereof, Having regard to Council Directive 77/96/EEC of 21 December 1976 on the examination for trichinae (Trichinella spiralis) upon importation from third countries of fresh meat derived from domestic swine (3), as last amended by Directive 84/319/EEC (4), and in particular Article 4 thereof, Whereas a list of establishments in Czechoslovakia, approved for the purposes of the importation of fresh meat into the Community, was drawn up initially by Council Decision 82/732/EEC (5), as last amended by Commission Decision 84/228/EEC (6); Whereas a routine inspection under Article 5 of Directive 72/462/EEC and Article 3 (1) of Commission Decision 83/196/EEC of 8 April 1983 concerning on-the-spot inspections to be carried out in respect of the importation of bovine animals and swine and fresh meat from non-member countries (7) has revealed that the level of hygiene of certain establishments has altered since the last inspection; Whereas this same inspection has shown that some establishments comply with the conditions laid down in Article 2 of Directive 77/96/EEC; whereas, therefore, these establishments may be authorized to carry out the examination to detect the presence of trichinae in fresh pigmeat; Whereas the list of establishments should therefore be amended; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 82/732/EEC is hereby replaced by the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 15 July 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 59, 5. 3. 1983, p. 34. (3) OJ No L 26, 31. 1. 1977, p. 67. (4) OJ No L 167, 27. 6. 1984, p. 34. (5) OJ No L 311, 8. 11. 1982, p. 7. (6) OJ No L 105, 18. 4. 1984, p. 23. (7) OJ No L 108, 26. 4. 1983, p. 18. ANNEX LIST OF ESTABLISHMENTS FROM WHICH IMPORTS OF FRESH MEAT MAY BE AUTHORIZED WITHOUT TIME LIMIT 1.2.3 // // // // No // Establishment // Address // // // I. BOVINE MEAT A. Slaughterhouse and cutting premises 1.2.3 // // // // 12 // Jihocesky Prumysl Masny // Studena // // // B. Slaughterhouse 1.2.3 // // // // 43 // Stredoslovensky Maesovy Priemysel // Prievidza // // // II. PIGMEAT (1) A. Slaughterhouse and cutting premises 1.2.3 // // // // 12 T // Jihocesky Prumysl Masny // Studena // // // B. Slaughterhouse 1.2.3 // // // // 43 // Stredoslovensky Maesovy Priemysel // Prievidza // // // (1) The establishments with the indication 'T' are authorized within the meaning of Article 4 of Directive 77/96/EEC, to perform the examination for detection of trichinae provided for in Article 2 of the aforementioned Directive. III. COLD STORES 1.2.3 // // // // 5 // Jihocesky Prumysl Masny // Pisek // 73 // Mrazrny // Dasice // // // LIST OF ESTABLISHMENTS FROM WHICH IMPORTS OF FRESH MEAT MAY BE INTRODUCED INTO THE TERRITORY OF THE COMMUNITY ONLY UNTIL THE STATED DATE 1.2.3 // // // // No // Establishment // Address // // // I. BOVINE MEAT A. Slaughterhouse and cutting premises 1.2.3 // // // // 82 (1) // Zapadoscesky Prumysl Masny // Klatovy (Klattau) // // // B. Cutting premises 1.2.3 // // // // 14 (1) // Zapadoslovensky Maesovy Priemysel // Nitra // 38 (1) // Vychodoslovensky Maesovy Priemysel // Kosice (Kaschau) // // // (1) Until 15 January 1986. 1.2.3 // // // // No // Establishment // Address // // // II. SHEEPMEAT Slaughterhouse 1.2.3 // // // // 45 (1) // Vychodoslovensky Maesovy Priemysel // Sabinov // // // (1) Until 15 January 1986. III. PIGMEAT (1) A. Slaughterhouse and cutting premises 1.2.3 // // // // 82 T (2) // Zapadoscesky Prumysl Masny // Klatovy (Klattau) // // // B. Cutting premises 1.2.3 // // // // 14 (2) // Zapadoslovensky Maesovy Priemysel // Nitra // 38 (2) // Vychodoslovensky Maesovy Priemysel // Kosice (Kaschau) // // // (1) The establishments with the indication 'T' are authorized, within the meaning of Article 4 of Directive 77/96/EEC, to perform the examination for detection of trichinae provided for in Article 2 of the aforementioned Directive. (2) Until 15 January 1986.